ORDER
Upon review and consideration of the Joint Petition for Indefinite Suspension filed herein, it is this 5th day of February, 2003
ORDERED, by the Court of Appeals of Maryland, that John C. Hardwick, Jr. be, and he is hereby, indefinitely suspended by consent from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of John C. Hardwick, Jr. from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact *690to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.